 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA                                       :
                                                                :      ORDER REGULATING
                                                                :      PROCEEDINGS
              -against-                                         :
                                                                :      19 Cr. 779 (AKH)
                                                                :
 JOSE RODRIGUEZ and KYLE MULLINGS,                              :
                                                                :
                                          Defendants.           :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                  In response to the Court’s order dated June 2, 2021, ECF No. 64, Defendants Jose

Rodriguez and Kyle Mullings informed the Court that they elect not to make any motions

regarding the Government’s NYPD data printout disclosure, after their counsel had ample

opportunity to review the Government’s productions. See ECF Nos. 65, 66.1

                  As such, the hearing on this matter scheduled to be held on June 30, 2021, is

canceled. The pretrial conference with Defendant Kyle Mulling and the sentencing of Defendant

Jose Rodriguez shall continue.



                  SO ORDERED.

Dated:            June 29, 2021                                       ____________/s/_____________
                  New York, New York                                   ALVIN K. HELLERSTEIN
                                                                        United States District Judge




1
  Defendant Mullings noted in his letter that he reserves his “right to move in limine to challenge the admissibility
of such evidence under Rules 401, 402, 403, and 404, as well as to change [his] position on the matter should the
Government supersede the indictment to include narcotics offenses.” ECF No. 65.
